Citation Nr: 1625482	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-16 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease (DDD) and osteoarthritis of the cervical spine.

2.  Entitlement to an increased rating for DDD and osteoarthritis of the thoracolumbar spine.

3.  Entitlement to an increased rating for right elbow bone spur with soft tissue irritation of the tendon and nerve (right elbow disability).

4.  Entitlement to a temporary total rating (TTR) for surgery for service-connected right elbow disability requiring convalescence.

5.  Entitlement to an increased rating for degenerative joint disease (DJD) of the left knee.

6.  Entitlement to a TTR for surgery for service-connected left knee disability requiring convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1979 to September 1982 and from January 1984 to October 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2016, the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.

With regard to the issue of entitlement to a TTR following right elbow surgery, while the AOJ provided the Veteran appropriate notice with regard to this claim,    it has otherwise not been developed or adjudicated.  Nevertheless, the Board     finds that his claim for a TTR based on the need for convalescence following right elbow surgery is intertwined with the claim for an increased rating for his service-connected right elbow disability.  Likewise, the evidence suggests the Veteran underwent knee surgery in November 2015 to remove hardware and underwent a left total knee replacement in January 2016.  No action on the claim for a temporary total rating for these surgeries has been completed.  Accordingly, the Board has included the claims as shown on the title page, as action on those claims may impact the decision on the claims for increase.  

The Board notes that claims for an increased rating for left knee surgical scar and entitlement to a total disability rating based on individual unemployability (TDIU) were included on the June 2014 statement of the case (SOC).  However, the Veteran did not include those issues on his June 2014 VA Form 9 and therefore did not perfect an appeal of those issues.  Rather, on his VA Form 9 in response to the June 2014 SOC, the Veteran indicated that he was not appealing his scar rating and that he had read the SOC and was only appealing the issues of entitlement to increased ratings for his right elbow and left knee disabilities.  Accordingly, the issues of entitlement to an increased rating for a left knee surgical scar and entitlement to a TDIU are not before the Board.  38 C.F.R. §§ 20.200, 20.202, 20.1103 (2015); see also Tyrues v. Shinseki, 23 Vet. App. 166 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review.  

The record indicates that there are outstanding VA treatment records.  An October 16, 2008 VA treatment record indicates that the Veteran provided a non-VA operative report from August 21, 2008 to be scanned into the record.  The referenced record  has not been associated with the Veteran's VA treatment records.  A July 13, 2010 VA treatment record referenced a July 1, 2010 knee MRI report.  While the record contains a July 2, 2010 knee MRI report, it does not contain the referenced July 1, 2010 MRI.  A January 20, 2011 VA treatment record from the Dallas VA Medical Center (VAMC) indicated that the Veteran should return in July 2011 for imaging studies.  Records from the Dallas VAMC subsequent to June 24, 2011 have not been associated with the record.  Finally, a January 29, 2014 VA treatment record indicated that the Veteran was scheduled for ongoing physical therapy 1-2 times per week for the next 4-6 weeks.  Records subsequent to this record have not been associated with the claims file.  Accordingly, on remand all outstanding and any updated VA treatment records must be associated with the record.

There also appear to be outstanding non-VA federal treatment records.  At his April 2016 hearing, the Veteran testified that he had undergone knee surgery in January 2016 at the Malcolm Grow Medical Center and continued to receive ongoing rehabilitation.  The most recent record from Malcolm Grow Medical Center is a January 2016 knee surgery operative report and does not document the Veteran's rehabilitative treatment.  Accordingly, on remand all outstanding records from the Malcolm Grow Medical Center must be associated with the record.

The Veteran's most recent VA cervical and thoracolumbar spine examinations were in 2012.  At his April 2016 hearing the Veteran testified that he experienced back pain that radiated into his lower extremities and that he had muscle spasms in his back and neck that immobilized him.  In light of the above, a contemporaneous VA examination is needed to assess the nature and severity of the spine disabilities.  

With regard to the Veteran's elbow disability, his last VA examination was in September 2012.  As it has been over four years since the Veteran's last VA examination and the Board is remanding the claim for other matters, on remand   the Veteran should be provided a contemporaneous VA examination to determine the nature and severity of his elbow disability.  

Regarding the left knee disability, additional records pertinent to the left knee disability have been received but have not been considered by the AOJ in the first instance.  38 C.F.R. § 19.31(b)(1) (2015).  Moreover, claims for temporary total ratings following elbow surgery in 2012, knee surgery in November 2015 for hardware removal, and total knee replacement surgery in January 2016 must be adjudicated, as these issues are intertwined with the claims for increase on appeal.  The claims for temporary total rating should only be returned to the Board if the Veteran perfects an appeal of those issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record any updated treatment records since January 29, 2014; VA treatment records from the Dallas VAMC since June 24, 2011; as well as the August 21, 2008 non-VA operative report referenced in the October 16, 2008 VA treatment record and the July 1, 2010 MRI report referenced in the July 13, 2010 VA treatment record.  If the requested records do not exist or cannot be obtained, the Veteran should be notified of such.  

2.  Ask the Veteran to provide a completed release      form with the names and addresses of all medical         care providers who have recently treated him for his claimed disabilities, to include Malcolm Grow Medical Center.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such. 

3.  After the above is completed to the extent possible, provide the Veteran with VA cervical and thoracolumbar spine examination to determine the current severity of   his cervical spine and thoracolumbar spine disabilities.  The claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated    testing, including ranges of motion studies and pertinent neurological evaluation, should be conducted, and the results reported.  All symptomatology and functional impairment associated with his cervical and lumbar spine disabilities should be reported.

The examiner should provide a complete rationale for any opinions offered.

4.  Provide the Veteran with a VA elbow examination     to determine the current severity of his right elbow disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated testing, including ranges of motion studies, should be conducted, and the results reported.  All symptomatology and functional impairment associated with his right elbow disability should be reported.

5.  If not already completed by the RO, adjudicate claims for temporary total ratings for right elbow surgery in March 2012, left knee surgery in November 2015, and    left total knee replacement surgery in January 2016.  Notice and appellate rights must be provided.  These issues should only be returned to the Board if the Veteran completes a timely appeal of these issues. 

6.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims for increased rating for the cervical spine, thoracolumbar spine, right elbow and left knee disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




